FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


THE DEMOCRATIC NATIONAL                  No. 18-15845
COMMITTEE; DSCC, AKA
Democratic Senatorial Campaign              D.C. No.
Committee; THE ARIZONA                   2:16-cv-01065-
DEMOCRATIC PARTY,                             DLR
              Plaintiffs-Appellants,

                 v.                         ORDER

MICHELE REAGAN, in her official
capacity as Secretary of State of
Arizona; MARK BRNOVICH, Attorney
General, in his official capacity as
Arizona Attorney General,
               Defendants-Appellees,

THE ARIZONA REPUBLICAN PARTY;
BILL GATES, Councilman; SUZANNE
KLAPP, Councilwoman; DEBBIE
LESKO, Sen.; TONY RIVERO, Rep.,
   Intervenor-Defendants-Appellees.



                 Filed January 2, 2019
2                     DNC V. REAGAN

                          ORDER

THOMAS, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit
Rule 35-3. The three-judge panel disposition in this case
shall not be cited as precedent by or to any court of the Ninth
Circuit.

    Judge McKeown did not participate in the deliberations
or vote in this case.